UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7518



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDDIE DOUGLAS WIDENER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CR-90-251, CA-98-2012-AW)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddie Douglas Widener, Appellant Pro Se.   Joseph Lee Evans,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddie Douglas Widener seeks to appeal the district court’s

order granting the Government’s motion to dismiss, dismissing his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998), and

denying his motion to amend the § 2255 motion.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Widener, Nos. CR-90-251, CA-98-2012-AW (D. Md.

Aug. 18, 1998).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 17, 1998, the district court’s records show that it was
entered on the docket sheet on August 18, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order is entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-45 (4th Cir. 1986).


                                 2